DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: Communication unit configured to communicate with the first and second display units in claim 1.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. More specifically, claim 3 recites a second condition however it is unclear as to whether the first condition is the preset condition recited in claim 1 or the second condition is the same condition recited in claim however it is checked for different functions.
	Claim 5 is rejected under 112(b) due to its dependency on claim 3. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 6, 7, 8, 14-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Takamatsu (2016/0075235) in view of CHO (2015/0015479).

	Regarding claim 1, Takamatsu discloses a vehicle control device (FIG. 5, controller 52) for controlling a vehicle including first and second display units (¶0074, “a controller 52 that controls the various kinds of display devices 30”) disposed at different positions therein (FIG. 1, shows different display units mounted in different positions. Also ¶0063-0065 discloses different display units and their locations), the vehicle control device comprising: 
		a controller configured to: 
	in response to an occurrence of a preset condition, make a selection of at least one of the first display unit and the second display unit, and display a first execution screen of an application on the first display unit or a second execution screen of the application on the second display unit according to the selection, or change the first execution screen displayed on the first display unit or the second execution screen displayed on the second display unit according to the selection (FIG. 6A, ¶0078, “When the speed of the vehicle detected by the speed sensor 56 is higher than the legal speed or the like, the controller 52 lights the display unit 32 in red. In coordination with this display operation, the controller 52 blinks the speed of the vehicle projected by the head-up display 35 onto the area 35a of the windshield 10”).
	While Takamatsu discloses a controller for controlling different kinds of displays as explained above (FIG. 5), it would have been obvious to an ordinary skilled person in the art that the controller is communicating to the displays. However, Takamatsu does not explicitly disclose a communication unit per se. 
	CHO, in the same field of endeavor, teaches a communication unit configured to communicate with the first and second display units (¶0011, “a controller configured to control the wireless communication unit to display at least a portion of a first screen displayed on the first display, in a region of the second display, in response to the detected movement of the driver's sights from the first display to the second display”, ¶0014 “control the wireless communication unit to display the first screen received according to the request in a region of the second display in real time.”).
	It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the display system disclosed by of Takamatsu  by the implementation of a communication unit for communicating among different display units as taught by CHO. One of ordinary skill in the art would have been motivated to make to make this modification in order to control an output of a screen displayed on the display unit without interfering with driving and driver’s safety (CHO, ¶0009). 
	Regarding claim 3, Takamatsu in view of CHO discloses wherein the controller is further configured to: 
	in response to the first display unit and the second display unit being selected 39Attorney Docket No. 0630-7489PUS1 according to an occurrence of a second condition while the second execution screen is being displayed on the second display unit, maintain display of the second execution screen on the second display unit and start display of the first execution screen on the first display unit (Takamatsu, FIG. 7b).  
	Regarding claim 4, Takamatsu in view of CHO discloses wherein the first and second execution screens are different execution screens for a same function provided from the application, and wherein an amount of information in the first execution screen is different from an amount of information in the second execution screen (Takamatsu, FIG. 7B).  
	Regarding claim 6, Takamatsu in view of CHO discloses wherein the application is a navigation application for providing road guidance information to a destination, and wherein the first and second execution screens include map images provided from the navigation application (Takamatsu, FIG. 11b and ¶0109).  
	Regarding claim 7, Takamatsu in view of CHO discloses wherein a first map image having a first scale is included in the first execution screen, and a second map image having a second scale is included in the second execution screen, and wherein the first scale is different than the second scale (CHO, FIG. 8B and, ¶0155-0156 ).
	It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the display system disclosed by of Takamatsu by the implementation of a communication unit for communicating among different display units as taught by CHO. One of ordinary skill in the art would have been motivated to make to make this modification in order to control an output of a screen displayed on the display unit without interfering with driving and driver’s safety (CHO, ¶0009). 

	Regarding claim 8, Takamatsu in view of CHO discloses wherein the first execution screen includes 40Attorney Docket No. 0630-7489PUS1 turn by turn (TBT) information, and the second execution screen includes information on points of interest (POI) positioned along a path to the destination and TBT information (Takamatsu, FIG. 7B).  
	Regarding claim 14, CHO teaches wherein the controller is further configured to: display a first around view monitoring (AVM) image captured in a first direction on the first display unit according to a predetermined condition, while a second AVM image captured in a second direction is displayed on the second display unit (FIG. 7B and ¶176-177).  
	Regarding claim 15, CHO teaches wherein the predetermined condition includes sensing an object approaching from the first direction (¶0191-0192).  
	Regarding claim 16, CHO teaches wherein the predetermined condition includes the first direction being directed toward a blind spot of the driver (¶0191-0192).  
	Regarding claim 17, claim 17 is rejected using the same art and rationale used to reject claim 1.
	Regarding claim 19, claim 19 is rejected using the same art and rationale used to reject claim 3.

Claims 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Takamatsu (2016/0075235) in view of CHO (2015/0015479) as applied to claim 1, and further in view of Mochizuki (2017/0001522). 

	Regarding claim 2, Takamatsu in view of CHO does not explicitly disclose in response to the first display unit being selected according to an occurrence of a first condition while the second execution screen is displayed on the second display unit, terminate display of the second execution screen on the second display unit and start display of the first execution screen on the first display unit.
	 Mochizuki, in the same field of endeavor, teaches wherein the controller is further configured to:
	 in response to the first display unit being selected according to an occurrence of a first condition while the second execution screen is displayed on the second display unit, terminate display of the second execution screen on the second display unit and start display of the first execution screen on the first display unit (claim 17).
	It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the systems disclosed by of Takamatsu in view of CHO  by the implementation of controlling the display units based on certain conditions as taught by Mochizuki. One of ordinary skill in the art would have been motivated to make to make this modification in order to improve the safety of the driver by displaying route related information in the direction of the driver’s eyes.  
	Regarding claim 18, claim 18 is rejected using the same art and rationale used to reject claim 2.

Claims 5 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Takamatsu (2016/0075235) in view of CHO (2015/0015479) as applied to claim 3, and further in view of HEO (2012/0060089).

	Regarding claim 5, Takamatsu in view of CHO discloses wherein the controller is further configured to: in response to a user input applied to one of the first and second display units, change at least one of the first and second execution screens respectively displayed on the first and second display units (CHO, FIG.8A and ¶0198).  
	It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the display system disclosed by of Takamatsu  by the implementation of a communication unit for communicating among different display units as taught by CHO. One of ordinary skill in the art would have been motivated to make to make this modification in order to control an output of a screen displayed on the display unit without interfering with driving and driver’s safety (CHO, ¶0009). 
	However, Takamatsu in view of CHO does not explicitly disclose change both of the first and second execution screens respectively displayed on the first and second display units together at a same time.
	HEO, in the same field of endeavor, teaches change both of the first and second execution screens respectively displayed on the first and second display units together at a same time (claim 27).
	It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the display system disclosed by of Takamatsu in view of CHO  by the implementation of the controlling of different display units at the same time as taught by HEO. One of ordinary skill in the art would have been motivated to make to make this modification in order to provide convenience to the driver with respect to contents displayed on screens in a various manner by using a plurality of display units (¶0011, HEO).
	Regarding claim 20, claim 20 are rejected using the same art and rationale used to reject claim 5.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Takamatsu (2016/0075235) in view of CHO (2015/0015479) as applied to claim 8, and further in view of ABE (2018/0253200). 

	Regarding claim 9,  Takamatsu in view of CHO does not explicitly disclose wherein the controller is further configured to: in response to a preset user input applied to the second execution screen, change a screen ratio or the second scale of the second execution screen and change an amount of the turn by turn (TBT) information in the first execution screen based a changed amount of the screen ratio of the second execution screen or a changed amount the second scale of the second execution screen.
	 ABE teaches wherein the controller is further configured to: in response to a preset user input applied to the second execution screen, change a screen ratio or the second scale of the second execution screen and change an amount of the turn by turn (TBT) information in the first execution screen based a changed amount of the screen ratio of the second execution screen or a changed amount the second scale of the second execution screen (¶0101-0103, and FIG. 9-12).  
	It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the display system disclosed by of Takamatsu in view of CHO  by the implementation of the controlling of the ratio of displaying in different display units as taught by ABE. One of ordinary skill in the art would have been motivated to make to make this modification in order to easily and accurately performing an operation of changing a display without interfering with driver’s safety. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Takamatsu (2016/0075235) in view of CHO (2015/0015479) as applied to claim 1, and further in view of Sprickmann (9,662,978). 

	Regarding claim 10, Takamatsu in view of CHO does not explicitly wherein the controller is further configured to: control the first and second display units in different manners, according to whether a preset user input is applied by a driver or a passenger.
	 Sprickmann, in the same field of endeavor, teaches wherein the controller is further configured to: control the first and second display units in different manners, according to whether a preset user input is applied by a driver or a passenger (claim 7).  
	It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the display system disclosed by of Takamatsu in view of CHO  by the implementation of controlling the first and second display units in different manners, according to whether a preset user input is applied by a driver or a passenger as taught by Sprickmann. One of ordinary skill in the art would have been motivated to make to make this modification in order to easily and accurately performing an operation of changing a display without interfering with driver’s  or passenger’s safety. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Takamatsu (2016/0075235) in view of CHO (2015/0015479)  and Sprickmann (9,662,978) as applied to claim 10, and further in view of HEO (2012/0060089).

	Regarding claim 11, Takamatsu in view of CHO and Sprickmann discloses in response to the preset unit input being applied by the passenger, change the second execution screen displayed on the second display unit and do not change the first execution screen displayed on the first display unit (Sprickmann, claim 7).  
	Takamatsu in view of CHO and Sprickmann discloses displaying information in the sub-area for both passenger and driver i.e. change both sub-areas (Sprickmann, claim 7), doesn’t explicitly disclose the change is in response to a single input.
	It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the display system disclosed by of Takamatsu in view of CHO  by the implementation of controlling the first and second display units in different manners, according to whether a preset user input is applied by a driver or a passenger as taught by Sprickmann. One of ordinary skill in the art would have been motivated to make to make this modification in order to easily and accurately performing an operation of changing a display without interfering with driver’s  or passenger’s safety. 

	HEO, teaches wherein the controller is further configured to: in response to the preset unit input being applied, change both of the first and second execution screens respectively displayed on the first and second display units (claim 27). 
	It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the display system disclosed by of Takamatsu in view of CHO and Sprickmann by the implementation of the controlling of different display units at the same time as taught by HEO. One of ordinary skill in the art would have been motivated to make to make this modification in order to provide convenience to the driver with respect to contents displayed on screens in a various manner by using a plurality of display units (¶0011, HEO).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Takamatsu (2016/0075235) in view of CHO (2015/0015479) as applied to claim 1, and further in view of ABE (2018/0253200). 

	Regarding claim 12, Takamatsu in view of CHO does not explicitly disclose wherein the controller is further configured to:  41Attorney Docket No. 0630-7489PUS1 in response to the vehicle entering within a predetermined distance from a destination while the second execution screen is displayed on the second display unit, display the first execution screen on the first display unit.
	 ABE wherein the controller is further configured to:  41Attorney Docket No. 0630-7489PUS1 in response to the vehicle entering within a predetermined distance from a destination while the second execution screen is displayed on the second display unit, display the first execution screen on the first display unit (¶0031).  
	It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the display system disclosed by of Takamatsu in view of CHO  by the implementation of the controlling of the display based on the distance to the destination as taught by ABE. One of ordinary skill in the art would have been motivated to make to make this modification in order to easily and accurately performing an operation of changing a display without interfering with driver’s safety. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Takamatsu (2016/0075235) in view of CHO (2015/0015479) as applied to claim 1, and further in view of Mimura (2018/0345790). 

	Regarding claim 13, Takamatsu in view of CHO does not explicitly disclose wherein the controller is further configured to: in response to the vehicle traveling onto a specific road while the second execution screen is displayed on the second display unit, display the first execution screen on the first display unit.
	 Mimura teaches wherein the controller is further configured to: in response to the vehicle traveling onto a specific road while the second execution screen is displayed on the second display unit, display the first execution screen on the first display unit (FIG. 12, ¶0137) .  
	It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the display system disclosed by of Takamatsu in view of CHO  by the implementation of the controlling of the display based on the travel on a specific road as taught by Mimura. One of ordinary skill in the art would have been motivated to make to make this modification in order to improve the visibility of information on a driving support (Mimura, ¶0019).
	






Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Park discloses a mobile terminal including a wireless communication unit configured to wirelessly communicate with at least one other terminal; a sensing unit configured to sense tapping gestures; a memory configured to store a matching of a plurality of actions to perform with a plurality of tapping gestures; and a controller configured to display a first execution screen on a display unit corresponding to a first function executing on the mobile terminal (abstract).
Yamada discloses an on-vehicle display device includes a first display section provided in an area within a width of a steering wheel of a vehicle viewed from a driver sitting on a driver seat of the vehicle and which displays at least one piece of report information concerning a state of the vehicle, a second display section provided in an area outside the width of the steering wheel viewed from the driver and which displays an image, and a control section which controls displays of the first display section and the second display section respectively (abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REDHWAN K MAWARI whose telephone number is (571)270-1535.  The examiner can normally be reached on mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/REDHWAN K MAWARI/Primary Examiner, Art Unit 3662